DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 has addition spaces before each line.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drew (US 8365797 B2).
Regarding claim 1, Drew teaches a controller assembly 64 for a first drive shaft (labeled in figure 4 below) and a second drive shaft (labeled in figure 4 below), said controller assembly 64 comprising: a housing 132; a first tube unit 92a having a first outer threaded surface 106, 

    PNG
    media_image1.png
    557
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    576
    688
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    694
    589
    media_image3.png
    Greyscale


Regarding claim 3, Drew teaches when said first tube unit 92a is driven to rotate, said first runner 120 is retained by said housing 132 to slide (Col. 8, lines 21-25) between a first left end position and a first right end position; wherein, when said second tube unit 92b is driven to rotate, said second runner 120 is retained by said housing 132 to slide (Col. 8, lines 21-25) between (see figures 30a-e) a second left end position and a second right end position; wherein, when said first runner 120 is in the first left position, said second runner is kept in the second left position (see figures 30a-e) with said rightward abutment surface in abutment with said leftward abutment surface; and wherein, when said second runner 120 is in the second right position, said first runner is kept in the first right position (see figures 30a-e) with said leftward abutment surface in abutment with said rightward abutment surface.
Regarding claim 4, Drew teaches said housing 132 includes an upper wall (labeled in figure 7 above, upper lip portion of the housing), a lower wall (labeled in figure 7 above) which is spaced apart from said upper wall in an upright direction, a left wall (labeled in figure 7 above), and a right wall (labeled in figure 7 above) which is spaced apart from said left wall in the left-right direction, each of said upper and lower walls having a first wall segment (labeled .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Drew in view of Wen (US 6655441 B2).
Regarding claim 5, Drew teaches (see figure 7 above) each of said third and fourth wall segments of said left and right walls (labeled in figure 7 above) is formed with a through bore; wherein said first tube unit 92a includes a first right tubular stem (labeled in figure 7 above) and 
Wen teaches (see figure 2) a tubular stem 314 configured to be rotatably received in a through bore 312a of a wall segment 312.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Drew with a tubular stem, as taught by Wen, to freely rotate the tube unit inside the housing and to allow the drive shaft to attach to the tube unit.
Regarding claim 6, Drew teaches said first tube unit 92a includes a first right outer flange (labeled in figure 6 above) and said second tube unit 92b includes a second right outer flange (labeled in figure 6 above) but is silent concerning said first tube unit 92a further includes a first left outer flange and said second tube unit 92b further includes a second left outer flange; and said all outer flanges are provided between respective said tubular stem and said screw tube to prevent insertion of said screw tube into said through bore.
Wen teaches said tube unit 311 includes an outer flange 314a.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Drew with an outer flange, as taught by Wen, to restrict the tube unit from sliding in left-right direction.

Wen teaches a biasing spring 331 to bias (Col. 3, lines 65-66) the outer flange 314a away from the wall segment 312.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Drew with a biasing spring, as taught by Wen, to keep the outer flange away from the wall segment when no force is applied towards the wall segment.
Regarding claims 8-9, Drew teaches all of the elements of the current invention as stated above except 
(claim 8) said first tube unit further includes a first locked peg provided on a right surface of said first right outer flange, and a first locking pin is provided inside said housing on said third wall segment of said right wall such that once said first runner is moved to bring said leftward abutment surface into abutment with said rightward abutment surface, said first tube unit is permitted to move rightward against a biasing force of said first biasing spring to bring said first locked peg into locking engagement with said first locking pin so as to further impede rotation of said first tube unit.
(claim 9) said second tube unit further includes a second locked peg provided on a left surface of said second left outer flange, and a second locking pin is provided inside said housing 
Wen teaches the outer flange 314a (32 is connected to 314a) includes a locked peg 321a and the housing 312 includes a locking pin 312c.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Drew with a locked peg and a locking pin, as taught by Wen, to prevent the tube unit from rotating when pushed against the wall segment.
Regarding claim 10, Drew teaches a left end of said second runner 120 is formed with a leftward locking pin (labeled in figure 6 above), and said second tube unit 92b further includes a rightward locked peg (labeled in figure 6 above) provided on a left surface of said second right outer flange such that once said second runner 120 is moved to the second right position, said rightward locked peg is permitted to be brought into locking engagement (see figure 30d) with said leftward locking pin so as to impede rotation of said second tube unit 120.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634